                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GARRED FARRELL NORMAN,                          Case No. 18-cv-06658-MMC
                                                         Plaintiff,
                                  8
                                                                                         ORDER DIRECTING PLAINTIFF TO
                                                   v.                                    PAY FILING FEE
                                  9

                                  10     FEDERAL BUREAU OF
                                         INVESTIGATION,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          By order filed November 20, 2018, the Court1 denied without prejudice plaintiff's

                                  14   application to proceed to in forma pauperis, and afforded plaintiff leave to file, no later

                                  15   than December 6, 2018, an amended application. Plaintiff did not file an amended

                                  16   application.

                                  17          Accordingly, if plaintiff wishes to pursue the instant action, plaintiff is hereby

                                  18   DIRECTED to pay, no later than December 28, 2018, the $400 filing fee. Plaintiff's failure

                                  19   to do so will result in dismissal of the above-titled action without prejudice.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: December 13, 2018
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26
                                  27
                                              1
                                  28              On December 6, 2018, the above-titled action was reassigned.
